Case 21-40063-crm        Doc 21     Filed 05/27/21      Entered 05/27/21 14:18:41           Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

  IN RE:

   KEVIN DALE ROLLEY                                                        CASE NO. 21-40063-CRM
   AND
   SHERRI MARIE ROLLEY

      Debtors


                          PRELIMINARY RESPONSE OF THE
                    DEBTORS’ OBJECTION TO CLAIM OF ARREARAGE

               The Movant, U.S. Bank National Association, not in its individual capacity but

  solely as trustee of NRZ Pass-Through Trust XVIII (“U.S. Bank”), a creditor in the above-

  referenced case, by counsel, responds to the Debtors’ Objection to Claim of Arrearage

  (“Objection”), Document Number 15, filed herein on April 27, 2021, as follows:

               1.         U.S. Bank filed its secured Proof of Claim (“Claim”), Number 6-1, in

  the amount of $43,523.25 on March 25, 2021.

               2.         The Objection cites, the . . . Creditor’s . . . Claim . . . includes costs and

  fees associated with a foreclosure . . . are excessive and should not be allowed.”

               3.         U.S. Bank is currently gathering all documentation to supplement this

  Response. Once said documentation is provided to the undersigned, a more complete response

  will be filed.




  (TR 21-00283/ 21-40063-CRM-13/ US Bank/ Rolley

                                                   1
Case 21-40063-crm        Doc 21     Filed 05/27/21     Entered 05/27/21 14:18:41    Page 2 of 2




              WHEREFORE, U.S. Bank prays for an Order of the Court as follows:

              1.          Overruling the Objection to its claim.

              2.          For such other relief as may be appropriate.


                                               /s/ Christopher M. Hill

                                               _______________________________________
                                               Christopher M. Hill
                                               Christopher M. Hill & Associates, P.S.C.
                                               P.O. Box 817
                                               Frankfort, KY 40602
                                               502-226-6100/telephone
                                               502-223-0700/facsimile
                                               chrish@hillslaw.com
                                               Counsel for U.S. Bank

                                  CERTIFICATE OF SERVICE

              This is to certify that a true and accurate copy of the foregoing was served on

  counsel for debtors, the trustee and other parties in interest, by either ordinary U.S. Mail,

  postage pre-paid, or via electronic filing on this 27th day of May 2021.

  Mark R. Little
  44 Union Street
  Madisonville, KY 42431
  Counsel for Debtors

  Trustee
  William W. Lawrence – 13
  310 Republic Plaza
  200 S. Seventh Street
  Louisville, KY 40202

  U.S. Trustee
  John L. Daugherty
  Asst. U.S. Trustee
  601 West Broadway #512
  Louisville, KY 40202

                                               /s/ Christopher M. Hill

                                               Christopher M. Hill
                                               Counsel for U.S. Bank

  (TR 21-00283/ 21-40063-CRM-13/ US Bank/ Rolley

                                                   2
